    Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 1 of 15 PageID #:1664




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHERYL W.,                                )
                                          )
              Plaintiff,                  )
                                          )
             v.                           )   No. 19 C 4904
                                          )
KILOLO KIJAKAZI, Acting                   )   Magistrate Judge Finnegan
Commissioner of Social Security, 1        )
                                          )
              Defendant.                  )

                                          ORDER

       Plaintiff Cheryl W. seeks to overturn the final decision of the Commissioner of

Social Security (“Commissioner”) denying her application for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act. The parties consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c), and Plaintiff filed

a brief explaining why the Commissioner’s decision should be reversed or the case

remanded.     The Commissioner responded with a competing motion for summary

judgment in support of affirming the decision. After careful review of the record and the

parties’ respective arguments, the Court agrees with Plaintiff that the case must be

remanded for further proceedings.

                                     BACKGROUND

       Plaintiff applied for DIB in November 2016, alleging disability since March 1, 2012

due to rheumatoid arthritis, subacute cutaneous lupus erythematosus, degenerative joint

disease, spinal stenosis, coronary artery disease, hypertriglyceridemia, unstable diabetes



1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. She
is automatically substituted as the named defendant pursuant to FED. R. CIV. P. 25(d).
    Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 2 of 15 PageID #:1665




mellitus, peripheral neuropathy, and spondylosis. (R. 658). 2 Born in September 1956,

Plaintiff was 55 years old as of the alleged disability onset date, and 56 years old as of

her June 30, 2013 date last insured. (R. 657). She has a high school diploma and

specialized training as a medical transcriptionist. (R. 20, 659). Plaintiff worked for

approximately 16 years as an executive assistant, performing mostly secretarial

functions, until she was promoted to office services supervisor in 2002 and became

responsible for managing the mailroom, office services, reception, and switchboard. (R.

21-24, 660). She quit that job in April 2004 following a change of ownership and then

started her own company providing secretarial services. (R. 26-28, 660). In 2011 and

2012, Plaintiff worked as an executive assistant for a rehab institute. (R. 31). Her position

was eliminated around March 1, 2012, and Plaintiff says she realized at that time that she

was not performing up to standards as a result of her impairments. (R. 38-40). Though

Plaintiff continued to work sporadically into 2016, her earnings did not rise to the level of

substantial gainful activity. (R. 31-34).

       The Social Security Administration denied Plaintiff’s applications initially on

February 23, 2017, and again upon reconsideration on May 26, 2017. (R. 81-100).

Plaintiff filed a timely request for a hearing and appeared before administrative law judge

Deborah M. Giesen (the “ALJ”) on May 15, 2018. (R. 15). The ALJ heard testimony from

Plaintiff, who was represented by counsel, and from vocational expert Clifford M. Brady.

(R. 17-80, 718). On September 20, 2018, the ALJ found that Plaintiff’s hypertension, non-

obstructive coronary artery disease status-post angioplasty and stent placement, sleep

apnea, and sero-negative rheumatoid arthritis are all severe impairments, but that they



2
       The actual application is not in the record.


                                                 2
     Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 3 of 15 PageID #:1666




did not meet or equal any of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1 at any time prior to the June 30, 2013 date last insured (“DLI”). (R. 106-07).

Plaintiff’s additional impairments, including diabetes, hyperlipidemia, and degenerative

disc disease, were not severe prior to the DLI. (Id.).

        After reviewing the evidence, the ALJ concluded that during the 16-month period

from the March 1, 2012 alleged disability onset date through the DLI, Plaintiff retained the

residual functional capacity (“RFC”) to perform her past relevant work as an administrative

assistant and an office manager, and so was not disabled. (R. 111). The Appeals Council

denied Plaintiff’s request for review (R. 1-6), leaving the ALJ’s decision as the final

decision of the Commissioner and, therefore, reviewable by this Court under 42 U.S.C. §

405(g). See Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

        In support of her request for reversal or remand, Plaintiff argues that the ALJ erred

in assessing her RFC and, relatedly, improperly discounted her statements regarding the

limiting effects of her impairments. For reasons discussed in this opinion, the Court finds

that the ALJ did not adequately consider Plaintiff’s testimony in determining the RFC.

                                       DISCUSSION

A.      Standard of Review

        Judicial review of the Commissioner’s final decision is authorized by 42 U.S.C. §

405(g) of the Social Security Act (the “SSA”). In reviewing this decision, the court may

not engage in its own analysis of whether Plaintiff is severely impaired as defined by the

Social Security regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor

may it “‘displace the ALJ’s judgment by reconsidering facts or evidence or making

credibility determinations.’” Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010) (quoting




                                              3
     Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 4 of 15 PageID #:1667




Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). The court “will reverse an ALJ’s

determination only when it is not supported by substantial evidence, meaning ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Pepper v. Colvin, 712 F.3d 351, 361-62 (7th Cir. 2013) (quoting McKinzey

v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011)).

        In making its determination, the court must “look to whether the ALJ built an

‘accurate and logical bridge’ from the evidence to [his] conclusion that the claimant is not

disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008)). The ALJ need not, however, “‘provide a complete

written evaluation of every piece of testimony and evidence.’” Pepper, 712 F.3d at 362

(quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (internal citations and

quotation marks omitted)).     Where the Commissioner’s decision “‘lacks evidentiary

support or is so poorly articulated as to prevent meaningful review,’ a remand is required.”

Hopgood ex rel. L.G. v. Astrue, 578 F.3d 696, 698 (7th Cir. 2009) (quoting Steele v.

Barnhart, 290 F.3d 936, 940 (7th Cir. 2002)).

B.      Five-Step Inquiry

        To recover disability benefits under the SSA, a claimant must establish that she is

disabled within the meaning of the SSA. Snedden v. Colvin, No. 14 C 9038, 2016 WL

792301, at *6 (N.D. Ill. Feb. 29, 2016). A claimant is disabled if she is unable to perform

“any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can

be expected to law for a continuous period of not less than 12 months.” 20 C.F.R. §

404.1505(a). In determining whether a claimant suffers from a disability, an ALJ must




                                             4
     Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 5 of 15 PageID #:1668




conduct a standard five-step inquiry, which involves analyzing: “(1) whether the claimant

is currently employed; (2) whether the claimant has a severe impairment; (3) whether the

claimant’s impairment is one that the Commissioner considers conclusively disabling; (4)

if the claimant does not have a conclusively disabling impairment, whether [s]he can

perform her past relevant work; and (5) whether the claimant is capable of performing any

work in the national economy.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012)

(citing 20 C.F.R. § 404.1520). If the claimant meets her burden of proof at steps one

through four, the burden shifts to the Commissioner at step five. Moore v. Astrue, 851 F.

Supp. 2d 1131, 1139-40 (N.D. Ill. 2012).

C.       Analysis

         Plaintiff argues that the case must be reversed or remanded because the ALJ

failed to identify the evidentiary basis for her RFC determination. A claimant’s RFC is the

maximum work that she can perform despite any limitations.             See 20 C.F.R. §

404.1545(a)(1); SSR 96-8p, at *1-2. “Although the responsibility for the RFC assessment

belongs to the ALJ, not a physician, an ALJ cannot construct h[er] own RFC finding

without a proper medical ground and must explain how [s]he has reached h[er]

conclusions.” Amey v. Astrue, No. 09 C 2712, 2012 WL 366522, at *13 (N.D. Ill. Feb. 2,

2012).

         The ALJ found that during the 16-month period from the March 1, 2012 alleged

disability onset date through the June 30, 2013 DLI, Plaintiff retained the RFC to perform

light work as defined in 20 C.F.R. § 404.1567(b), meaning: occasionally lifting and

carrying 20 pounds; frequently lifting and carrying 10 pounds; performing “a good deal of

walking or standing”; doing some pushing and pulling of arm or leg controls if sitting most




                                            5
   Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 6 of 15 PageID #:1669




of the time; and doing all the requirements of sedentary work, including fine dexterity. (R.

107). See also Sosinski v. Saul, 811 F. App’x 380, 380 (7th Cir. 2020). SSR 83-10

elaborates that:

       “Frequent” means occurring from one-third to two-thirds of the time. Since
       frequent lifting or carrying requires being on one’s feet up to two-thirds of a
       workday, the full range of light work requires standing or walking, off and
       on, for a total of approximately 6 hours of an 8-hour workday. Sitting may
       occur intermittently during the remaining time.

SSR 83-10, 1993 WL 31251, at *6. See also Angela L. v. Saul, No. 1:20-CV-00481-SEB-

DML, 2021 WL 2843207, at *3 (S.D. Ind. July 7, 2021). The only other restrictions Plaintiff

had were: no working around unprotected heights, open flames, or dangerous moving

machinery; no climbing ladders, ropes, or scaffolds; and no concentrated exposure to

dusts, fumes, gases, poor ventilation, or extreme cold. (R. 107-11).

       1.     Medical Evidence

       Plaintiff argues that the ALJ failed to tie this RFC to specific medical evidence in

the record. She first notes that the two State agency reviewers issued opinions on

February 22 and May 25, 2017, stating that there was insufficient information about

Plaintiff’s functioning at or around the June 30, 2013 DLI to assess an RFC. (R. 85, 94).

The ALJ did not assign any specific weight to these opinions but Plaintiff claims the ALJ

implicitly rejected them by finding that Plaintiff had at least some functional restrictions.

In Plaintiff’s view, this created an evidentiary deficit that the ALJ could not fill with lay

medical speculation. (Doc. 15, at 5; Doc. 24, at 4). The flaw in this argument is that the

ALJ provided a detailed recitation of the medical records that support the RFC

assessment, and Plaintiff points to no other opinion evidence that suggests she had

greater functional limitations during the relevant period. Compare Suide v. Astrue, 371




                                             6
   Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 7 of 15 PageID #:1670




F. App’x 684, 690 (7th Cir. 2010) (evidentiary deficit created where the ALJ rejected a

treating physician’s opinion and “[t]he rest of the record simply does not support the

parameters included in the ALJ’s residual functional capacity determination.”). See also

Alma v. Berryhill, No. 16 C 2035, 2017 WL 2936707, at *13 (N.D. Ill. July 10, 2017) (“Since

an RFC is a legal instead of medical conclusion, an ALJ is entitled to assess a claimant’s

RFC without [a medical source’s] guidance when the record is sufficient to do so and

when the ALJ adequately explains the basis of his reasoning.”).

       Plaintiff does not dispute that the ALJ discussed all of the relevant medical records,

but she disagrees that they demonstrate an ability to lift and carry up to 20 pounds

occasionally, and sit, stand, and walk for 6 hours in an 8-hour workday despite evidence

of cardiac impairment and degenerative changes in her hips and back. (Doc. 15, at 6;

Doc. 24, at 4-5). Beginning with Plaintiff’s coronary artery disease, the record reflects

that she saw cardiologist Suresh H. Wadhwani, M.D. on December 15, 2011 with

complaints of occasional sharp chest pain lasting less than 10 seconds for the previous

few months. (R. 731, 732). Plaintiff had undergone an angioplasty and stent placement

in 2008 and Dr. Wadhwani ordered diagnostic imaging to assess her new atypical chest

pain. (R. 109, 731). On April 19, 2012, less than two months after the March 1, 2012

alleged disability onset date, Dr. Wadhwani noted that an echo/stress test was abnormal.

(R. 733-34). Myocardial perfusion imaging performed on August 12, 2012 showed “large

perfusion abnormality of moderate intensity in the basal anterior, mid inferior and apical

inferior myocardial walls.” (R. 775-76). This defect was “present on the resting images

consistent with prior myocardial infarction.” (R. 776).




                                             7
   Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 8 of 15 PageID #:1671




       The following month, on September 13, 2012, Dr. Wadhwani performed an

angiogram due to Plaintiff’s abnormal stress test with dyspnea (shortness of breath) on

exertion. (R. 109, 807). The procedure revealed: mid-to-moderate mid to distal LAD (left

anterior descending coronary artery) disease; mild circumflex disease; moderate proximal

right coronary artery disease; patent stent of the distal right coronary artery with mild

restenosis; and significant restenosis of the mid to distal right coronary artery, which was

successfully dilated. (R. 809). Plaintiff was discharged on September 14, 2012. (R. 979).

When Plaintiff next saw Dr. Wadhwani on September 20, 2012, she reported only mild

improvement of her shortness of breath.          Dr. Wadhwani prescribed Furosemide (a

diuretic) and scheduled another echocardiogram for October 3, 2012. (R. 735-36). That

test showed borderline LVH (left ventricular hypertrophy); mild right ventricular

enlargement and suggestion of decreased left ventricular compliance versus diastolic

dysfunction; mild left atrial enlargement; trivial mitral insufficiency without prolapse; and

mild tricuspid insufficiency. (R. 746).

       At a follow-up appointment on January 30, 2013, Dr. Wadhwani concluded that the

electrocardiogram was worse, “consider[ed] angina equivalent.” (R. 737). Plaintiff’s

symptoms included chest pain at rest, dizziness, dyspnea on exertion, shortness of

breath, and weakness. (R. 738). Dr. Wadhwani ordered another stress test for February

7, 2013. (R. 737). Before that could happen, however, Plaintiff went to the emergency

department on February 2, 2013 with shortness of breath and chest pain on exertion with

associated mild nausea. The chest pain was mostly relieved with rest and Nitro and a

chest x-ray was within normal limits, but Plaintiff was admitted for close monitoring and

cardiac consultation. (R. 953, 1132). Dr. Wadhwani diagnosed unstable angina with




                                             8
   Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 9 of 15 PageID #:1672




some dyspnea on exertion (R. 1120), and on February 4, 2013, he performed a coronary

angiography, left ventriculography, and left heart catheterization. (R. 109, 745). The

procedures showed mild luminal irregularities of the left main coronary artery; mild

nonobstructive coronary disease of the proximal left anterior descending artery, with mild

disease of the first and third diagonal branches; mild ostial disease of the ramus

intermedius; no evidence of disease in the circumflex coronary artery; mild to moderate

disease of the proximal right coronary artery with two patent stents in the mid and distal

segment without evidence of in-stent restenosis; mild disease of the posterior descending

artery; and normal systolic performance. (R. 745).

       Plaintiff objects that the ALJ failed to explain how these abnormal findings support

an RFC for light work. But Plaintiff ignores subsequent evidence that the February 4,

2013 angiography was successful. Following the procedure, Dr. Wadhwani did not

believe further surgical intervention was warranted and recommended continued medical

management and risk factor modification. (R. 109, 1122). On February 11, 2013, Plaintiff

reported to Dr. Wadhwani that she experienced no chest pain while wearing a Nitro-

Patch, and on June 10, 2013 she made no complaints of chest pain or dyspnea at all. (R.

109, 741-42). Though Plaintiff reported having dyspnea on exertion in November 2013,

Dr. Wadhwani encouraged her to increase her activity at that time (R. 743), and a stress

echocardiogram performed in June 2014, a year after the DLI, was normal. (R. 109, 743,

1097, 1156-57). In fact, Plaintiff did not require additional surgical intervention again until

March and December 2016, some three years after the DLI.                     (R. 109, 739-42).

Furthermore, none of Plaintiff’s physicians ever indicated that her heart condition limited

her ability to lift, carry, sit, stand, or walk, or recommended that she restrict those activities




                                                9
  Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 10 of 15 PageID #:1673




in any way. And even if Plaintiff could not handle the requirements of light work as a

result of her coronary artery disease, the VE testified that Plaintiff’s past relevant work as

an office manager and administrative assistant could be done at both the light and

sedentary levels of exertion. (R. 71-72, 111).

       With respect to Plaintiff’s joint problems, she had lumbar fusion surgery in 2001

and developed some neuropathy in both legs but continued working full-time for many

years. (R. 751, 980). She received regular treatment for rheumatoid arthritis at South

Suburban Arthritis Group (“SSAG”) beginning in November 1999, but the notes are largely

illegible. (R. 1285-1314). On September 24, 2012, Plaintiff had x-rays of the lumbar

spine which showed post-surgical degenerative changes as follows: mild disc space

narrowing at L3-L4; small endplate osteophytes at multiple levels; mild to moderate

multilevel bilateral facet arthropathy in the lumbar spine with no evidence of spondylolysis;

and laminectomy changes at the L5 level. (R. 805). X-rays of the hips taken the same

day showed mild degenerative joint disease of both hips. (R. 806). A treatment note from

SSAG dated December 7, 2012 stated that Plaintiff’s back and hip pain could be a nerve

problem. Her medications included prednisone and OxyContin. (R. 109, 1299).

       Plaintiff once again focuses on these abnormal findings while ignoring other

pertinent evidence showing only mild limitation. To begin, Plaintiff does not identify any

additional treatment she received related to her back and hips from December 2012 until

July 30, 2013, one month after the June 30, 2013 DLI. On that date, Plaintiff saw primary

care physician Jason W. Savage, M.D. with complaints of low back pain and occasional

pain in the buttocks and posterior thighs. (R. 110, 750). She reported that the previous

month she had lifted something and suffered an acute exacerbation of her symptoms, but




                                             10
  Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 11 of 15 PageID #:1674




ibuprofen “significantly helps alleviate the pain.” (Id.). On exam, Plaintiff exhibited mild

tenderness to palpation of the paraspinal muscles.           At the same time, she was

neurologically intact with 5/5 strength in the lower extremities, and had intact sensation

to touch, negative straight leg raise tests bilaterally, and pain free range of motion in the

hips. (R. 110, 751). Dr. Savage reviewed x-rays of Plaintiff’s lumbar spine taken that day

and determined that they “looked quite good” with “minimal adjacent segment

degeneration.” (Id.). He encouraged Plaintiff to engage in a regular aerobic and core

strengthening exercise program and continue taking ibuprofen as needed for pain. (Id.).

Plaintiff’s next complaint of back pain was not until May 29, 2014, nearly a year after the

June 30, 2013 DLI. (R. 767).

       The Court recognizes that Plaintiff’s joint condition deteriorated in mid-2014. A

June 9, 2014 MRI of the lumbar spine showed severe spinal stenosis at L3-L4 above the

fusion level, and on July 30, 2014, Plaintiff had an L3-L4 lumbar interbody fusion

discectomy and arthrodesis due to lumbar spondylosis and lumbar stenosis with

neurogenic claudication. (R. 110, 920, 948, 1492). But this was more than a year after

the June 30, 2013 DLI, and Plaintiff must prove the existence of a disability prior to that

date. See Pepper, 712 F.3d at 355 (“The critical inquiry is whether [the plaintiff] became

disabled at any time prior to . . . the date [the plaintiff] was last insured.”). Again, no

physician of record ever indicated that Plaintiff’s degenerative joint changes prevented

her from lifting, carrying, sitting, standing, and walking as set forth in the RFC before her

eligibility for benefits expired.




                                             11
  Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 12 of 15 PageID #:1675




       2.     Subjective Symptom Evaluation

       This does not end the Court’s inquiry, however, because the RFC assessment

must be based on all of the relevant evidence in the record, including testimony from the

claimant. Murphy v. Colvin, 759 F.3d 811, 817 (7th Cir. 2014); SSR 96-5p, 1996 WL

374183, at *5. The regulations describe a two-step process for evaluating a claimant’s

own description of her impairments. First, the ALJ “must consider whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce the individual’s symptoms, such as pain.” SSR 16-

3p, at *2. If there is such an impairment, the ALJ must “evaluate the intensity and

persistence of those symptoms to determine the extent to which the symptoms limit an

individual’s ability to perform work-related activities.” Id. In evaluating a claimant’s

symptoms, “an ALJ must consider several factors, including the claimant’s daily activities,

her level of pain or symptoms, aggravating factors, medication, treatment, and limitations,

. . . and justify the finding with specific reasons.” Villano v. Astrue, 556 F.3d 558, 562 (7th

Cir. 2009). An ALJ’s assessment of a claimant’s subjective complaints will be reversed

only if “patently wrong.” Jones v. Astrue, 623 F.3d 1155, 1162 (7th Cir. 2010).

       Aside from citing the above medical evidence, the ALJ provided no other valid

reasons for dismissing Plaintiff’s allegations regarding pain and the additional limitations

she experienced during the relevant period that could have affected her functional

abilities. Adaire v. Colvin, 778 F.3d 685, 687 (7th Cir. 2015) (an ALJ cannot discount a

claimant’s subjective statements solely because they are not supported by objective

medical evidence). For example, the ALJ made much of the fact that Plaintiff was able

to travel by taxi and train, and drive a car to run errands in town and go longer distances




                                              12
  Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 13 of 15 PageID #:1676




once or twice a week. (R. 42-43, 108, 110). Though the ALJ acknowledged Plaintiff’s

testimony that the driving caused pain in her legs and foot numbness (R. 43, 108), the

ALJ said nothing about why any of these activities were inconsistent with Plaintiff’s

claimed inability to work on a full-time basis. See Bjornson v. Astrue, 671 F.3d 640, 647

(7th Cir. 2012) (the ALJ must consider the differences between competitive work and

activities of daily living because the claimant may perform the latter at will).

       The ALJ also discounted Plaintiff’s testimony based on an August 7, 2015

treatment note where Plaintiff reported having “good exercise tolerance overall” before

the onset of back pain. (R. 110, 892, 1370). The record contains no information as to

the meaning of that phrase, and the ALJ did not ask Plaintiff about this note during the

hearing. As a result, it is unclear whether Plaintiff meant she could handle exercising for

one hour a day, or just 15 minutes. And since Plaintiff complained of back and hip pain

years earlier in September 2012 (R. 805-06), and required additional surgery in 2014, the

“onset date” of her back pain for purposes of the treatment note is at best ambiguous.

       The ALJ gave other aspects of Plaintiff’s testimony short-shrift as well. Plaintiff

has a history of rheumatoid arthritis and testified that she had pain and swelling in her

hands that made it difficult to hold a pen and write. (R. 51). (See also R. 1331, May 2008

imaging showing moderate osteoarthritis in the right and left interphalangeal thumb joints,

and mild osteoarthritis in the left and right first metatarsophalangeal joints; R. 1120, noting

“some puffiness” in Plaintiff’s hands related to RA). The ALJ noted Plaintiff’s testimony

(R. 108), but gave no explanation for failing to include any manipulative restrictions in the

RFC. This is problematic because the VE testified at the hearing that Plaintiff could not

perform her past relevant work if she could handle and finger on only an occasional basis.




                                              13
  Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 14 of 15 PageID #:1677




(R. 73). “Although the ALJ need not discuss every piece of evidence in the record, he

must confront the evidence that does not support his conclusion and explain why it was

rejected.” Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004).

      The ALJ likewise provided no explanation for rejecting Plaintiff’s testimony that her

medications made her “foggy,” which impaired her response time and ability to

understand. (R. 52, 53). Plaintiff was taking Ambien (a hypnotic), Lorazepam (a sedative)

and OxyContin (a narcotic pain medication) (R. 735), but the ALJ did not include any

associated restrictions in the RFC or explain why they were not credible. See Robert M.

W. v. Saul, No. 19 C 3165, 2020 WL 6801842, at *4 (N.D. Ill. Nov. 19, 2020) (“[T]he

regulations require an ALJ evaluating a claimant’s symptoms to consider the ‘type,

dosage, effectiveness, and side effects of any medication’ the claimant takes or has

taken.”). The VE testified, however, that Plaintiff’s past relevant work required a “higher

level of concentration and cognitive astuteness.” (R. 73).

      Viewing the record as a whole, the ALJ did not adequately explain why she rejected

Plaintiff’s subjective statements regarding her limitations, which casts doubt on the

reliability of the RFC. Spicher v. Berryhill, 898 F.3d 754, 757 (7th Cir. 2018) (the ALJ

“must build an accurate and logical bridge from the evidence to her conclusion.”) (internal

quotations omitted). The case must be remanded for further evaluation of this issue.

                                     CONCLUSION

      For the reasons stated above, Plaintiff’s request to reverse or remand the ALJ’s

decision is granted, and the Commissioner’s motion for summary judgment [22] is denied.

Pursuant to sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is reversed, and this




                                            14
  Case: 1:19-cv-04904 Document #: 27 Filed: 08/20/21 Page 15 of 15 PageID #:1678




case is remanded to the Social Security Administration for further proceedings consistent

with this opinion.

                                                ENTER:



Dated: August 20, 2021                          _____________________________
                                                SHEILA FINNEGAN
                                                United States Magistrate Judge




                                           15
